Citation Nr: 0929441	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  02-01 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as a result of exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to January 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for prostate cancer, to include as a 
result of exposure to ionizing radiation.  The Board remanded 
the claim for further development in January 2003, October 
2004, November 2005, and January 2008.  In November 2005, the 
Veteran testified before the undersigned at a personal 
hearing.    

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to ionizing radiation as a result 
of his in-service duties involving atmospheric nuclear 
testing. 

2.  The Veteran has been diagnosed with prostate cancer, a 
radiogenic disease. 

3.  The Veteran's prostate cancer first manifested many years 
after service and is unrelated to any incident of service, 
including exposure to ionizing radiation. 


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by the 
Veteran's active service, and is not proximately due to or 
the result of exposure to ionizing radiation.  38 U.S.C.A. 
§§ 1110; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310, 3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (2008). 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including malignant tumors, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  Ramey v. Brown, 9 Vet. 
App. 40 (1996).  First, there are specific diseases that may 
be presumptively service connected if manifest in a 
radiation-exposed Veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  A "radiation-exposed" Veteran is one who 
participated in a radiation-risk activity.  A "radiation-risk 
activity" includes the onsite participation in a test 
involving the atmospheric detonation of a nuclear device, 
occupation of Hiroshima or Nagasaki during World War II, or 
presence at certain specified sites.  38 C.F.R. § 
3.309(d)(3).  In applying this statutory presumption, there 
is no requirement for documenting the level of radiation 
exposure. 

Second, other "radiogenic" diseases, such as any form of 
cancer listed under 38 C.F.R. § 3.311(b)(2), found five years 
or more after service in an ionizing radiation-exposed 
Veteran may also be service-connected if the VA Under 
Secretary for Benefits determines that they are related to 
ionizing radiation exposure while in service, or if they are 
otherwise linked medically to ionizing radiation exposure 
while in service.  Other claimed diseases may be considered 
radiogenic if the claimant has cited or submitted competent 
scientific or medical evidence that supports that finding.  
38 C.F.R. § 3.311(b)(4).  When it has been determined that: 
(1) a Veteran has been exposed to ionizing radiation as a 
result of participation in the atmospheric testing of nuclear 
weapons; (2) the Veteran subsequently develops a specified 
radiogenic disease; and (3) the disease first becomes 
manifest five years or more after exposure, the claim will be 
referred to the Under Secretary for Benefits for further 
consideration in accordance with 38 C.F.R. § 3.311(c).  When 
such a claim is forwarded for review, the Under Secretary for 
Benefits shall consider the claim with reference to 38 C.F.R. 
§ 3.311(e) and may request an advisory medical opinion from 
the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), 
(c)(1).  The medical adviser must determine whether sound 
scientific and medical evidence supports a conclusion that it 
is "at least as likely as not" that the disease resulted from 
in-service radiation exposure or whether there is "no 
reasonable possibility" that the disease resulted from in-
service radiation exposure.  38 C.F.R. § 3.311(c)(1). 

Third, direct service connection can be established by 
showing that the disease or malady was incurred during or 
aggravated by service, a task which includes the burden of 
tracing causation to a condition or event during service.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Service connection claims based on in-service exposure to 
radiation may be addressed under 38 C.F.R. § 3.309(d) or 
38 C.F.R. § 3.311. 

The Veteran contends that his prostate cancer is the result 
of exposure to ionizing radiation.  The first question before 
the Board is thus whether the Veteran meets the criteria for 
qualification as a "radiation-exposed" Veteran.  The 
Veteran's service records reflect that he participated in 
atmospheric nuclear weapon testing in Operation PLUMBBOB in 
1957.  As outlined in 38 C.F.R. § 3.309(d)(3), atmospheric 
nuclear weapon testing is considered a "radiation-risk 
activity."  As the Veteran has been determined to have 
participated in a "radiation-risk activity," he meets the 
criteria for qualification as a "radiation-exposed" Veteran.  
As a "radiation-exposed" Veteran, the level of his radiation 
exposure need not be documented, provided that he has been 
diagnosed with a disease enumerated in 38 C.F.R. § 3.309(d) 
or other radiogenic disease.  Howevr, while prostate cancer 
is listed under 38 C.F.R. § 3.311(b)(2) as a radiogenic 
disease, it is not among the types of diseases listed at 38 
C.F.R. § 3.309(d)(2) subject to presumptive service 
connection in radiation-exposed Veterans.  Thus, in order to 
be entitled to service connection, the Veteran's prostate 
cancer must be determined by the VA Under Secretary of Health 
to be related to the Veteran's ionizing radiation exposure 
while in service, or otherwise be linked medically to 
ionizing radiation exposure while in service. 

In June 1986, the Veteran received a radiation dose estimate 
for his exposure at Operation PLUMBBOB from the United States 
Army and Joint Services Environmental Support Group.  The 
estimate was based upon operational documents and reports and 
scientific principles and studies.  The scientific dose 
reconstruction indicated that the Veteran would have received 
a probable dose of 0.035 rem gamma (0.1 rem rounded).  
Regarding the Veteran's internal dose assessment, because 
there was no radiobioassay or air sampling data pertinent to 
the Veteran, his 50-year committed dose equivalent to the 
prostate was estimated to be 0.0 rem.

VA obtained a radiation dose estimate for the Veteran's 
Operation PLUMBBOB exposure from the Defense Threat Reduction 
Agency (DTRA) in December 2000.  The prepared dose estimate 
was based upon the Veteran's recollections, his service 
records, operational documents and reports, and scientific 
principles and studies.  The scientific dose reconstruction 
indicated that the Veteran would have received a probable 
dose of 0.034 rem gamma (0.1 rem rounded).  Due to the 
distance of his unit from ground zero, he was estimated to 
have virtually no potential for exposure to neutron 
radiation, using the scientific dose reconstruction titled 
"Neutron Exposure for DOD Nuclear Test Personnel (DNA-TR-84-
405)."  Additionally, based upon his unit's activities, it 
was estimated that he had no potential for internal exposure 
using the scientific dose reconstruction methodologies titled 
"Low Level Internal Dose Screen - CONUS Tests (DNA-TR-85-
317)" and "FIIDOS - A Computer Code for the Computation of 
Fallout Inhalation and Ingestion Dose to Organs (DNA-TR-84-
375)."  Using the methodologies of those reports, his 50-
year committed dose equivalent to the prostate was estimated 
to be 0.0 rem. 

In August 2001, VA requested another radiation dose estimate 
from DTRA based on the Veteran's conceded exposure in 
Hiroshima, Japan, when he worked as an aide-de-camp during 
the American occupation of Japan.  According to the Veteran's 
files relating to Hiroshima and Japan, no dosimetry was 
available relating to his particular tour of Hiroshima 
because no instrument that recorded radiation intensities was 
used during his tour of duty.  The DTRA found that the 
Veteran's only potential source of radiation exposure was 
from the neutron-induced radioactivity in soil and fallout.  
Based upon the Veteran spending no more than 8 hours in the 
largest radiation intensity during his tour of duty in 
Hiroshima, his accrued dose was 0.000 (less than 0.001) rem.  
For such an exposure to residual radiation, the Veteran's 
corresponding internal dose to his prostate was 0.000 rem.  
The DTRA concluded that because the Veteran's accrued doses 
for his exposure at Hiroshima were 0.000 rem, his total dose 
exposure consisted of the 0.1 rem gamma external assessment 
and 0.0 rem to the prostate from Operation PLUMBBOB.  

In support of his claim, the Veteran submitted a May 2003 
study by the National Research Counsel of the National 
Academies entitled "A Review of the Dose Reconstruction 
Program of the Defense Threat Reduction Agency."  The study 
reported that reconstructions of Veterans' exposures to 
ionizing radiation used for determining VA benefits 
eligibility had been underestimated.  

In response to the additional evidence submitted by the 
Veteran, VA obtained an additional dose estimate from the 
DTRA in November 2006.  The prepared dose estimate was based 
upon a description of the Veteran's participation activities, 
as demonstrated by his service records, and as recollected by 
the Veteran.  The Veteran reviewed the description prior to 
the forwarding of the description to the DTRA and made 
suggested changes.  The DTRA noted that its Nuclear Test 
Personnel Review Program had established conservative and 
maximum prostate doses utilizing scientific methods, 
technical calculations, and actual radiation level 
measurements from United States atmospheric nuclear test 
detonations.  Those values were much higher than previous 
radiation dose estimates, providing the Veteran with a 
greater benefit of the doubt, in effort to ensure that the 
reported doses were not less than actual doses.  The reported 
doses were based upon worst-case parameters and assumptions, 
not all of which the Veteran may have encountered.  Assigning 
these parameters and assumptions was intended to adequately 
encompass any activities the Veteran performed.  The 2006 
scientific dose reconstruction indicated that the Veteran 
would have received a probable dose of 16 rem external gamma, 
0.5 rem external neutron, an estimated 0 rem (alpha) internal 
committed dose to the prostate, and an estimated 2 rem (beta 
plus gamma) internal committed dose to the prostate. 

In September 2007, the RO requested a medical opinion from 
the Under Secretary for Health regarding the relationship 
between the Veteran's exposure to ionizing radiation and his 
prostate cancer.  The RO requested that the Under Secretary 
review all available records in rendering its opinion.  
Significant historical facts included that the Veteran was 35 
years of age at the time of his first exposure to ionizing 
radiation, and that he had been diagnosed with prostate 
cancer when he was 70 years of age, approximately 35 years 
after his last exposure to ionizing radiation.  

A September 2007 opinion by the Under Secretary noted that 
the sensitivity of the prostate to radiation carcinogenesis 
appeared to be relatively low and not clearly established.  
F.A. Mettler and C.A. Upton, Medical Effects of Ionizing 
Radiation, 2nd Ed., p. 168 (1995); "Health Effects of 
Exposure to Low Levels of Ionizing Radiation (BEIR V)," pp. 
316-18.  Scientific data suggested that the likelihood of 
developing prostate cancer as a result of exposure to 
ionizing radiation was in the 99th percentile, for a 
probability causation of 12.36 percent.  See The Interactive 
Radioepidemiological Program of the National Institute for 
Occupational Safety and Health, 
http://198.144.166.6/irep_niosh/.  Given the relative 
insensitivity of the prostate to exposure to ionizing 
radiation, it was determined that it was unlikely that the 
Veteran's prostate cancer was attributable to exposure to 
ionizing radiation in service. 

The Veteran contended that as a participant in the observer 
program for Shot DIABLO in Operation PLUMBBOB, he viewed the 
shot in the trenches from only 2000 yards away rather than 
from 4250 yards away, which historical records had reported.  
He submitted a December 2007 lay statement from a fellow 
soldier who had also been present at Shot DIABLO that 
corroborated his contention.  In several statements and 
testimony before the Board at a video conference hearing in 
November 2005, the Veteran had stated that he was a career 
artilleryman who spent three years as a gunnery instructor at 
an artillery school during service.  He reported that he had 
conducted many observed fires during his artilleryman career 
and taught classes on surveying and range estimation in open 
terrain at the artillery school.  Due to the specialized 
training in distance estimation that the Veteran and his 
fellow soldier had received, the Board found that the Veteran 
and his lay witness were both credible to testify that they 
had been situated only 2000 yards away from the shot.  

The Veteran also submitted a February 2008 letter from a 
certified health physicist in support of his claim.  The 
physicist cited information provided by DTRA stating that 
Shot DIABLO had been a tower shot with a 17 kiloton yield.  
The physicist further noted that troops in trenches for 
Operation PLUMBBOB should not have been positioned closer 
than 2600 yards from ground zero for a 10 kiloton warhead 
detonation.  The physicist stated that if the Veteran had 
been situated in a trench at 2000 yards during the 
detonation, he would have been spared much of the thermal 
effects because he was in the bottom of a trench and shielded 
from much of the thermal energy.  The physicist reported that 
there was much more uncertainty regarding the Veteran's 
accumulated dose exposure due to prompt radiation and fallout 
and stated that the Veteran could have been potentially 
exposed to a significant amount of radiation during the 17 
kiloton detonation.  The physicist explained that it was 
difficult to determine the exact dosage that the Veteran 
received because the exact energy distribution of prompt 
gamma and neutron radiation was either unknown or classified 
for Shot DIABLO.  He noted that the gamma exposure from a 
nominal atomic bomb was about 35 Roentgens at 2000 yards.  
The physicist opined that the DTRA should provide an updated 
radiation dose estimate for an individual located 2000 yards 
from ground zero for Shot DIABLO.  He asserted that he did 
not know the neutron component of the dose and suggested that 
it be included in the final dose estimate.  

In response to the additional evidence submitted by the 
Veteran, VA obtained an additional revised dose estimate from 
the DTRA in March 2008 and requested that the DTRA use 2000 
yards as the Veteran's distance from the radiation site.  The 
DTRA noted that in an undated and unsigned statement, the 
Veteran had reported being approximately 4000 yards from the 
weapon's high tower position and that following the 
detonation, he had remained in the vicinity of the explosion 
for 30 to 45 minutes, during which dosimetry readings were 
checked.  The Veteran had not indicated the presence of 
atmospheric or weather peculiarities during the test and had 
stated that visibility was excellent.  Historical records 
showed that observers of Shot DIABLO had been located in 
trenches approximately 4150 yards southeast of ground zero.  
The DTRA stated that on the 2006 Scenario of Participation 
and Radiation Exposure, the Veteran had corrected his 
distance from the detonation tower during Shot DIABLO to 
being between 2000 and 2500 yards.  The DTRA explained that 
the distance from the tower to the trenches was a known fixed 
position because the distance was a critical factor in 
overall testing parameters, and therefore, the positions of 
the participating personnel were known with certainty.  
Additionally, the DTRA asserted that environmental 
calculations using a computer software program were performed 
to estimate atmospheric and radiological conditions 2000 
yards from ground zero.  Results showed that a person 
situated 2000 yards from Shot DIABLO would have been 
subjected to extremely dangerous conditions, including wind 
speeds of almost 100 miles per hour, very high air pressures, 
and radiation dose levels many times above pre-determined 
personnel operational exposure limits.  The 2008 scientific 
dose reconstruction indicated that the Veteran would have 
received a probable dose of 16 rem external gamma, 0.5 rem 
external neutron, an estimated 1 rem (alpha) internal 
committed dose to the prostate, and an estimated 2 rem (beta 
plus gamma) internal committed dose to the prostate.  It was 
noted that the increase to the alpha dose to the prostate was 
not the result of an adjustment of distances, but rather a 
revision in the Nuclear Test Personnel Review Program 
expedited dose process.   

The RO requested a February 2009 opinion from the Under 
Secretary for Health regarding the relationship between the 
Veteran's exposure to ionizing radiation and his prostate 
cancer.  Scientific data using the revised information of the 
doses of ionizing radiation that the Veteran could have 
received during Operation PLUMBBOB and his tour of duty in 
Hiroshima suggested that the likelihood of developing 
prostate cancer as a result of exposure to ionizing radiation 
was in the 99th percentile, for a probability causation of 
18.04 percent.  See The Interactive Radioepidemiological 
Program of the National Institute for Occupational Safety and 
Health, http://198.144.166.6/irep_niosh/.  Given the relative 
insensitivity of the prostate to exposure to ionizing 
radiation, it was again determined that it was unlikely that 
the Veteran's prostate cancer was attributable to exposure to 
ionizing radiation in service. 

Because the opinions obtained by the VA Under Secretary of 
Health determined that the Veteran's prostate cancer was not 
likely related to ionizing radiation exposure while in 
service, in order for service connection to be warranted in 
this case, his prostate cancer must otherwise be linked 
medically to ionizing radiation exposure while in service.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  To date, 
however, no medical professional has attributed the Veteran's 
prostate cancer to in-service exposure to ionizing radiation. 

With respect to the articles submitted by the Veteran, 
medical articles or treatises can provide important support 
when combined with an opinion of a medical professional if 
the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); 
Wallin v. West, 11 Vet. App. 509 (1998).  However, the 
articles submitted by the Veteran were not accompanied by the 
opinion of any medical expert linking his prostate cancer 
with his exposure to ionizing radiation.  Thus, the articles 
submitted by the Veteran are insufficient to establish the 
required medical nexus opinion for causation. 

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no competent evidence establishing a 
medical nexus between military service and the Veteran's 
prostate cancer.  Thus, service connection for prostate 
cancer secondary to exposure to ionizing radiation is not 
warranted. 

The Board has considered the Veteran's assertions that his 
prostate cancer is related to his service, including exposure 
to ionizing radiation.  However, as a layperson, the Veteran 
is not competent to give a medical opinion on causation or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  
Therefore, the Veteran can testify to that which he is 
competent to observe, such as frequent or painful urination, 
but he is not competent to provide a medical diagnosis for 
any prostate cancer or to relate any prostate cancer 
medically to his service. 

The Board finds that the evidence does not show that it is at 
least as likely as not that any prostate cancer is related to 
the Veteran's service or to exposure to ionizing radiation 
during his service.  As the preponderance of the evidence is 
against the claim for service connection, the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2008; a rating 
decision in September 2001; a statement of the case in 
January 2002; and a supplemental statement of the case in 
September 2007.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the May 2009 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained several expert opinions in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for prostate cancer, secondary to exposure 
to ionizing radiation, is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


